DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/19/21. As directed by the amendment: claims 1-2 and 5-15 have been amended, no claims have been canceled, and new claims 16-20 have been added. Thus, claims 1-20 are presently pending in the application.

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a non-invasive oxygen source” however it appears that the user interface is non-invasive rather than the oxygen source. Clarification is required.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinonen (2008/0230065) in view of Doyle (2014/0123979) and Smolander et al. “A new heart rate variability-based method for the estimation of oxygen consumption without individual laboratory calibration: Application example on postal workers” APPLIED ERGONOMICS, May 2008. Vol. 39, No. 3, pp. 325-331.
Regarding claim 1, in fig. 1C and 2 Heinonen discloses an oxygen delivery system [0053] comprising a ventilator 202 for delivering oxygen to a user, but is silent regarding an oxygen source configured for non-invasive oxygen-enriched gas delivery to a patient. However, Doyle teaches an oxygen delivery system for ventilating a user [0043], including an oxygen source [0045] configured for invasive or non-invasive [0043] oxygen-enriched gas delivery to a patient, the system further configured to adjust ventilation to a user back on oxygen consumption [0034]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Heinonen’s system with the addition of an oxygen source and non-invasive interface, as taught by Doyle, for the purpose of providing further oxygen and a non-invasive interface to a user depending on their particular needs. The modified Heinonen 
Regarding claim 2, the modified Heinonen discloses that the one or more sensors are further configured to generate output signals conveying information related to acceleration information of the patient (Page 326, Col. 2, section 2.3, Smolander) and wherein the computer system is configured to determine the metabolic oxygen consumption information of the patient from the respiration rate information of the patient, the heart rate information of the patient and the acceleration information of the patient ([0055] Heinonen, Page 326, Col. 2, section 2.3, Smolander).
Regarding claim 4, the modified Heinonen discloses that the computer system is configured to continuously adjust the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on a feedback signal (the calculated oxygen consumption signal) generated by the computer system (Fig. 1C, when the indicator is in range then the ventilation support is maintained, but when the indicator is out of range then the ventilation support is adjusted, Heinonen), wherein the feedback signal is generated 
Regarding claim 5, the modified Heinonen discloses that the computer system is configured to increase the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on an increase in the determined metabolic oxygen consumption information of the patient (Fig. 1C, when the metabolic oxygen consumption information indicator is greater than the preset range then the ventilation support is adjusted, Heinonen) relative to a previously-determined metabolic oxygen consumption information of the patient (the increase in the determined metabolic oxygen consumption information of the patient is relative to a previously-determined metabolic oxygen consumption information of the patient since anything is relative to something else).
Regarding claim 6, in fig. 1C and 2 Heinonen discloses a method for oxygen delivery to a patient using an oxygen delivery system [0053] comprising a ventilator 202, but is silent regarding non-invasive oxygen delivery, the method comprising delivering, with a non-invasive oxygen source, oxygen-enriched gas to the patient. However, Doyle teaches an oxygen delivery system for ventilating a user [0043], including an oxygen source [0045] configured for invasive or non-invasive [0043] oxygen-enriched gas delivery to a patient, the system further configured to adjust ventilation to a user back on oxygen consumption [0034]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Heinonen’s system with the addition of an oxygen source and non-invasive interface, as taught by Doyle, for the purpose of providing further oxygen and a non-invasive interface to a user depending 
Regarding claim 7, the modified Heinonen discloses generating, with the one or more processors, acceleration information of the patient (Page 326, Col. 2, section 2.3, Smolander) and determining, with the one or more processors, the metabolic oxygen consumption information of the patient from the respiration rate information of the patient, the heart rate information of the patient and the acceleration information of the patient ([0055] Heinonen, Page 326, Col. 2, section 2.3, Smolander).
Regarding claim 9, the modified Heinonen discloses continuously, with the one or more processors, adjusting the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on a feedback signal (the calculated oxygen consumption signal) generated by the one or more processors (Fig. 1C, when the indicator is in range then the ventilation support is maintained, but when the indicator is out of range then the ventilation support is adjusted, Heinonen), wherein the feedback signal is generated such that the determined metabolic oxygen consumption information of the patient falls within a predetermined metabolic oxygen consumption range (Fig. 1C, Heinonen).
Regarding claim 10, the modified Heinonen discloses continuously adjusting, with the one or more processors, the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the 
Regarding claim 11, in fig. 1C and 2 Heinonen discloses a delivery system comprising [0053] comprising a ventilator 202 for delivering oxygen to a user, but is silent regarding means for delivering, with a non-invasive oxygen source, oxygen enriched gas to the patient. However, Doyle teaches an oxygen delivery system for ventilating a user [0043], including an oxygen source [0045] configured for invasive or non-invasive [0043] oxygen-enriched gas delivery to a patient, the system further configured to adjust ventilation to a user back on oxygen consumption [0034]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Heinonen’s system with the addition of an oxygen source and non-invasive interface, as taught by Doyle, for the purpose of providing further oxygen and a non-invasive interface to a user depending on their particular needs. The modified Heinonen discloses a computer system (220 Heinonen) that comprises one or more physical processors ([0055] Heinonen) operatively connected with the oxygen source ([0055] Heinonen) and one or more sensors (214, 216 [0054] Heinonen) configured to generate output signals conveying information related to the patient ([0054] Heinonen), 
Regarding claim 12, the modified Heinonen discloses means for measuring acceleration information of the patient (Page 326, Col. 2, section 2.3, Smolander) and means for determining the metabolic oxygen consumption information of the patient from the respiration rate information of the patient, the heart rate information of the patient and the acceleration information of the patient ([0055] Heinonen, Page 326, Col. 2, section 2.3, Smolander).
Regarding claim 14, the modified Heinonen discloses means for continuously adjusting the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on a feedback signal (the calculated oxygen consumption signal) generated by the computer system (Fig. 1C, when the indicator is in range then the ventilation support is maintained, but when the indicator is out of range then the ventilation support is adjusted, Heinonen), wherein the feedback signal is generated such that the determined metabolic oxygen consumption information of the patient falls within a predetermined metabolic oxygen consumption range (Fig. 1C, Heinonen).
Regarding claim 15, the modified Heinonen discloses means for continuously adjusting the flow, volume, and/or pressure of the oxygen-enriched gas delivered to the patient based on an increase in the determined metabolic oxygen consumption information of the patient (Fig. 1C, when the metabolic oxygen consumption information indicator is greater than the preset range then the ventilation support is adjusted, .

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heinonen (2008/0230065), Doyle (2014/0123979) and Smolander et al. “A new heart rate variability-based method for the estimation of oxygen consumption without individual laboratory calibration: Application example on postal workers” APPLIED ERGONOMICS, May 2008. Vol. 39, No. 3, pp. 325-331, as applied to claims 1, 6 and 11, respectively, in further view of Voege et al. (7,617,826) and Melker et al. (2006/0241506).
Regarding claim 3, the modified Heinonen discloses that the patient is ventilated during the inspiration phase and able to exhale during the expiration phase ([0053] Heinonen) wherein the computer system is configured to increase the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1C Heinonen) and turn off the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1A, at step 116 Heinonen), but does not explicitly recite that the computer system is configured to determine a beginning of an inspiration of a breath of the patient 
Regarding claim 8, the modified Heinonen discloses that the patient is ventilated during the inspiration phase and able to exhale during the expiration phase ([0053] Heinonen) wherein the one or more processors is configured to increase the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1C Heinonen) and turn off the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1A, at step 116 Heinonen), but does not explicitly recite determining, with the one or more processors, a beginning of an inspiration of a breath of the patient and a beginning of an expiration of the patient, and increasing, with the one or more processors, the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient at the beginning of the inspiration of the breath of the patient and turn off the oxygen-enriched gas 
Regarding claim 13, the modified Heinonen discloses that the patient is ventilated during the inspiration phase and able to exhale during the expiration phase ([0053] Heinonen), increasing the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1C Heinonen) and turning off the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient based on the determined metabolic oxygen consumption information of the patient (Fig. 1A, at step 116 Heinonen), but does not explicitly recite means for determining a beginning of an inspiration of a breath of the patient and a beginning of an expiration of the patient, and means for increasing the flow, volume, and/or pressure of the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient at the beginning of the inspiration of the breath of the patient and turning off the oxygen-enriched gas delivered from the oxygen source of the oxygen delivery system to the patient at the beginning of the expiration of the patient. However, Voege teaches a computer system that is configured to determine a beginning of an inspiration of a breath of the patient and a beginning of an expiration of the patient (Col. 30, ll. 54-62), and wherein the computer system is configured to increase the flow, volume, and/or pressure of the oxygen-enriched gas . 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinonen (2008/0230065), Doyle (2014/0123979) and Smolander et al. “A new heart rate variability-based method for the estimation of oxygen consumption without individual laboratory calibration: Application example on postal workers” APPLIED ERGONOMICS, May 2008. Vol. 39, No. 3, pp. 325-331, as applied to claims 1, 6 and 11, respectively, in further view of Stabile et al. (6,244,540).
Regarding claim 16, the modified Heinonen discloses one or more physical processors and the determined metabolic oxygen consumption information and the level of activity of the patient, but is silent regarding that the one or more physical processors are configured to estimate an amount of time before the oxygen source is empty based on the determined metabolic oxygen consumption information and the level of activity of the patient. However, Stabile teaches an oxygen supply and a microprocessor that calculates and reads out the time in hours and minutes remaining before the supply is exhausted based on the current rate of oxygen consumption (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Heinonen’s one or more physical processors the determined metabolic oxygen consumption information and the level of activity of the patient with the addition of estimating an amount of time before the oxygen source is empty based on the determined metabolic oxygen consumption information, as taught by Stabile, for the purpose of providing a warning to a user regarding when the oxygen supply will be depleted. 
Regarding claim 17, the modified Heinonen discloses that the non-invasive oxygen delivery system comprises one or more physical processors and the determined 
Regarding claim 18, the modified Heinonen discloses one or more processors and the determined metabolic oxygen consumption information and the level of activity of the patient, but is silent regarding estimating, with the one or more processors, an amount of time before the oxygen source is empty based on the determined metabolic oxygen consumption information and the level of activity of the patient. However, Stabile teaches an oxygen supply and a microprocessor that calculates and reads out the time in hours and minutes remaining before the supply is exhausted based on the current rate of oxygen consumption (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Heinonen’s one or more physical processors the determined metabolic oxygen consumption information and the level of activity of the patient with the addition of estimating an amount of time before the oxygen source is empty based on the 
Regarding claim 19, the modified Heinonen discloses that the non-invasive oxygen delivery system comprises one or more physical processors and the determined metabolic oxygen consumption information, but is silent regarding providing, with an oxygen consumption indicator, an indication of the estimated time left before the oxygen source is empty. However, Stabile teaches an oxygen supply and a microprocessor that calculates and reads out the time in hours and minutes remaining before the supply is exhausted based on the current rate of oxygen consumption (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Heinonen’s non-invasive oxygen delivery system with the addition of an oxygen consumption indicator configured to provide an indication of the estimated time left before the oxygen source is empty, as taught by Stabile, for the purpose of providing a warning to a user regarding when the oxygen supply will be depleted.  
Regarding claim 20, the modified Heinonen discloses one or more physical processors and the determined metabolic oxygen consumption information and the level of activity of the patient, but is silent regarding means for estimating an amount of time before the oxygen source is empty based on the determined metabolic oxygen consumption information and the level of activity of the patient. However, Stabile teaches an oxygen supply and a microprocessor that calculates and reads out the time in hours and minutes remaining before the supply is exhausted based on the current . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haussermann et al. (2019/0125999) to a system for delivering oxygen that determines a remaining oxygen supply based on recent of average oxygen consumption [0040].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785